Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 6/29/21 has been entered and fully considered.
Claim 1 has been amended.
Claims 6-7 and 10 have been cancelled.
Summary
Applicant’s arguments see pages 1-6, filed 6/29/21, with respect to claims 1-5, 8, 9, and 11-24 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 8, 9, and 11-24 have been withdrawn.
Claims 1-5, 8, 9, and 11-24 are pending and have been considered.
Reasons for Allowance
Claims 1-5, 8, 9, and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method for producing agglomerates from a feedstock comprising at least one biomass stream, the method comprising the steps of: combining the feedstock with one or more binding reagents, wherein the one or more binding reagents comprise a monomer compound; and introducing the feedstock into an agglomeration apparatus in the presence of a polymerisation activator to produce the agglomerates, wherein the polymerization activator is a 
	MCGOLDRICK (WO2011092503) is the closest prior art that teaches:
MCGOLDRICK teaches a process for producing rigid fuel pellets at ambient temperature from a biomass material and the pellet binder, comprising the steps of: a) admixing the biomass material and binder agglomerating the so-formed mixture by tumbling at ambient temperature to form pellets; and c) curing the pellets at ambient temperature to form rigid pellets having a hardened shell (pg 38 ln 10-20).  The biomass material may be one or more of the group comprising: wastewater sludge, sewerage sludge, chicken litter, bone-meal, spent mushroom compost, wood, plant residues including rape seed, hemp seed, corn and sugar cane residues (pg 7 ln 19-22).  The binder may comprise silicate, water and a catalyst.  The catalyst may comprise glycol, sulphonate, sulphate and water (abstract).  The sulphate may also be one of various salts such as ammonium (see pg 4 ln 16-17). 
However MCGOLDRICK differs from the claimed invention in that MCGOLDRICK does not disclose or suggest the claimed method comprising: combining the feedstock with one or more binding reagents, wherein the one or more binding reagents comprise a monomer compound; and introducing the feedstock into an agglomeration apparatus in the presence of a polymerization activator to produce the agglomerates, wherein the polymerization activator is a substance which initiates the polymerization or cross-linking of the one or more binding reagents.
In other words, the process, as amended, the feedstock is combined with one or more binders and then agglomerated in the presence of a polymerization activator that initiates the polymerization of the one or more one or more binders to produce the agglomerates.  As a result, the feedstock is retained within the polymer matrix. In particular, the process, as set forth in the claimed invention uses binders comprising a monomer compounds that polymerize upon contact 
In contrast, MCGOLDRICK teaches a binder composition ("pellet binder") that comprises silicate binder faction and a catalyst faction, which includes glycol, sulphonate and sulphate.  The binder composition and the waste stream in MCGOLDRICK are combined and introduced into a pelletizing apparatus to produce the agglomerates. These are subsequently air cured to form the pellets. The process of MCGOLDRICK seeks to form a hard outer shell of the agglomerate, which subsequently prevent ingress of water. The catalyst in the binder composition comprises glycol which promotes the formation of a gel to assist in the agglomeration by reacting with the active sites of the feedstock and not with the binders. This is evidenced by the fact that the binders and catalysts are mixed prior to agglomeration.  As such, MCGOLDRICK requires the reaction between the binders and the feedstock in order to begin the agglomeration process.
Therefore any combination of MCGOLDRICK fails to disclose or suggest Applicant’s claimed invention recited in claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771